M A N D A T E
TO THE COUNTY COURT AT LAW NO. 2 of CAMERON COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 2nd day of April,
2015, the cause upon appeal to revise or reverse your judgment between


                    IN THE ESTATE OF MARIO GONZALEZ LIRA,


CAUSE NO. 13-12-00583-CV                                      (Tr.Ct.No. 2006-CPC-92-B)

was determined; and therein our said Court made its order in these words:

                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, vacates the trial court’s order of June 13, 2012 and dismisses the case as moot.

The Court orders the judgment vacated and the case is DISMISSED. Costs of the

appeal are adjudged against those incurring them.

       We further order this decision certified below for observance.

April 2, 2015.


                                       

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 18th day of May, 2015.




                                              Dorian E. Ramirez, CLERK